TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                          JUDGMENT RENDERED MARCH 7, 2014



                                       NO. 03-12-00625-CV


                       Texas Commission on Environmental Quality and
                          Waste Control Specialists LLC, Appellants

                                                  v.

                                       Sierra Club, Appellee




            APPEAL FROM 98TH DISTRICT COURT OF TRAVIS COUNTY
              BEFORE JUSTICES PURYEAR, PEMBERTON, AND ROSE
             REVERSED AND RENDERED -- OPINION BY JUSTICE ROSE




This is an appeal from the order signed by the trial court on September 17, 2012. Having

reviewed the record and the parties’ arguments, the Court holds that there was reversible error in

the district court’s order.    Therefore, the Court reverses the district court’s order denying

TCEQ’s and WCS’s pleas to the jurisdiction and renders judgment dismissing Sierra Club’s

action for lack of jurisdiction. The appellee shall pay all costs relating to this appeal, both in this

Court and the court below.